DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111 in response to a non-final office action. Claims 1-16, 19 and 20 have been amended. Claims 1-20 are subject to examination.

Response to Arguments
Applicant's arguments filed 03/23/2022 have been fully considered but they are not persuasive for the following reasons:

Applicant’s Argument:
	The applicant argues, on page 9 in substance that "The Office further points to paragraphs [0062]-[0063] of Kolessar, which describe steps 42 and 44 of the flowchart shown in FIG. 3 and reproduced in part below. At step 42, the system determines whether a particular message B is qualified to confirm the content of a message A. Kolessar, paragraph [0062]. Message B “qualifies in step 42 only if its assigned message detection merit data is Mmax.” Id. That is, the only metric that “qualifies” a particular message to confirm another message is if all the symbols of the particular message are detected; the assigned message detection merit data does not represent any “semblance” between symbols in the messages, as recited in the claims."
Examiner’s Response:
	The examiner respectfully disagrees. Kolessar teaches in [0062]-[0063] Message B qualifies if its assigned message detection merit data is M.sub.MAX. That is, confirming if all of its symbols have been detected (i.e., both synchronization symbols and all message information symbols) and all of information symbols have the correct offset, which  examiner is construing  that by detecting all of the information symbols have the correct offset. Finally, in [0060] if any of the symbols of message A is not detected and/or any of the message information symbols does not have the correct offset, processing continues and it is determined whether at least one of the two synchronization symbols and all of the message information symbols have been detected.  However, claim 1 merely recites … the current data message comprises a set of current data symbols, and the previous data message comprises a set of previous data symbols; and generating a resemblance metric indicative of semblance between a subset of the current data symbols...

Applicant’s Argument:
	The applicant argues, on page 9 in substance that Kolessar does not teach at least “generating a resemblance metric indicative of semblance between a subset of the current data symbols and a corresponding subset of the previous data symbols” and “determining whether the current data message is a repetition of the previous data message based at least in part on the resemblance metric,” 
Examiner’s Response:
	The examiner respectfully disagrees. Kolessar teaches in [0040] a group of S sequential symbols or data which could correspond thereto is selected based on a prior detection of one or more other messages in the sequence and the detection of a symbol characterizing a known position in a message symbol sequence, such as a synchronization symbol, is used to select the data to be examined. Since the message A has a predetermined format, the systems is  able to rely not only on detection of the individual symbols but also on the message format in determining whether a message has been fully detected. Finally, the detected symbols constitute a qualified subset of the message A, in [0047] detected messages B of the stream of messages qualify to confirm the detection of message A represented by the qualified subset of symbols. Therefore,  examiner is construing that generating a resemblance metric indicative of semblance between a subset of the current data symbols and a corresponding subset of the previous data symbols. However, claim 1 merely recites ... generating a resemblance metric indicative of semblance between a subset of the current data symbols  and a corresponding subset of the previous data symbols.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the examiner directs the applicant to those responses above.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cai; Zhijun et al. (Cai hereafter) (US 20070250751 A1) in view of Kolessar, Ronald S. et al. (Kolessar hereafter) (US 20030050720 A1).  

Regarding Claim 1, Cai teaches A method comprising:
receiving (Fig. 1), via communications circuitry, a wireless data transmission  comprising at least  a current data message (latest-received transmission (TTI 1)) and a previous data message received (previously received transmission (TTI 0)) in succession ((See fig.2), wherein the wireless data transmission configured (Cai; [0021] … base station 101 transmits TTI 1 to user equipment (e.g., mobile unit 113).  For each TTI received, mobile unit 113 will transmit ACK/NAK feedback 200 back to base station 101… First field 201 and 203 corresponds to a latest received TTI status, while second field 202 and 204 corresponds to a previous received TTI status. [0022] … Field 201 corresponds to the latest-received transmission (TTI 1), while field 202 corresponds to a previously received transmission (TTI 0). ), according to a communications protocol (utilizes GSM protocol) (Cai; [0016] … utilizes a next generation Global System for Mobile Communications (GSM) protocol) for asynchronous wireless reception (Cai; See fig.1),
Cai fails to explicitly teach, the current data message comprises a set of current data symbols, and  the  previous data messages comprises a set of previous data symbols; and 
 generating a resemblance metric indicative of  semblance between a subset of  the current data symbols  and a corresponding  subset  of the previous data symbols; and .
determining whether the current data message is a repetition of the previous data message based at least in part on the resemblance metric
However, in the same field of endeavor, Kolessar teaches, the current data message comprises a set of current data symbols (message symbols of a first predetermined message in the continuing stream of messages), and   the  previous data messages comprises a set of previous data symbols (detecting at least some message symbols of a second predetermined message in the continuing stream of messages;),  (Kolessar;  [0015] ... detecting at least some message symbols of a first predetermined message in the continuing stream of messages ... detecting at least some message symbols of a second predetermined message in the continuing stream of messages; [0056] … The detected symbols and their respective message detection merit data are either communicated to a system which carries out steps 40, 42 and 44 of FIG. 3, or else stored for subsequent communication to such a system).
generating a resemblance metric (highest message detection merit data value M.sub.MAX) to indicative of  semblance between a subset of  the current data symbols  and a corresponding  subset  of the previous data symbols (Message B qualifies in step 42 only if its assigned message detection merit data is M.sub.MAX) (Kolessar; [0041] …message A is composed of S sequential symbols X.sub.1, X.sub.2, .  . . X.sub.s, of which X.sub.i is a synchronization symbol, the step 34 may be carried out on the condition that the synchronization symbol S.sub.i has been detected…[0042] If all of the symbols of the message A have been detected, the sequence of symbols in message A are assigned a highest message detection merit data value M.sub.MAX,   representing a maximum likelihood that message A has been detected, and are stored and/or transferred 46 as message information data representing an information content of the message A …[0048] … the message B is selected as the message immediately following the message A in the continuing stream of messages …[0062] …Message B qualifies in step 42 only if its assigned message detection merit data is M.sub.MAX.  That is, message B qualifies for confirmation only if all of its symbols have been detected); and
determining whether the current data message is a repetition of the previous data message based at least in part on the resemblance metric (Kolessar; [0063] If message B thus qualifies based on its message detection merit data M.sub.MAX, then in step 44 the information content of message B is compared with the information content or apparent content of message A to detect whether they are the same).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cai to include the above recited limitations as taught by Kolessar in order to representing a maximum likelihood (Kolessar; [0042]).

Regarding Claim 11, Cai teaches an apparatus comprising:
A wireless communications receiver  configured to (Fig. 1), receive a wireless data transmission  comprising at least  a current data message (latest-received transmission (TTI 1)) and a previous data message received (previously received transmission (TTI 0)) in succession ((See fig.2), wherein the wireless data transmission configured (Cai; [0021] … base station 101 transmits TTI 1 to user equipment (e.g., mobile unit 113).  For each TTI received, mobile unit 113 will transmit ACK/NAK feedback 200 back to base station 101… First field 201 and 203 corresponds to a latest received TTI status, while second field 202 and 204 corresponds to a previous received TTI status. [0022] … Field 201 corresponds to the latest-received transmission (TTI 1), while field 202 corresponds to a previously received transmission (TTI 0). ), according to a communications protocol (utilizes GSM protocol) (Cai; [0016] … utilizes a next generation Global System for Mobile Communications (GSM) protocol) for asynchronous wireless reception (Cai; See fig.1),
Cai fails to explicitly teach, the current data message comprises a set of current data symbols, and  the  previous data messages comprises a set of previous data symbols; and 
 generating a resemblance metric indicative of  semblance between a subset of  the current data symbols  and a corresponding  subset  of the previous data symbols; and .
determining whether the current data message is a repetition of the previous data message based at least in part on the resemblance metric
However, in the same field of endeavor, Kolessar teaches, the current data message comprises a set of current data symbols (message symbols of a first predetermined message in the continuing stream of messages), and   the  previous data messages comprises a set of previous data symbols (detecting at least some message symbols of a second predetermined message in the continuing stream of messages;),  (Kolessar;  [0015] ... detecting at least some message symbols of a first predetermined message in the continuing stream of messages ... detecting at least some message symbols of a second predetermined message in the continuing stream of messages; [0056] … The detected symbols and their respective message detection merit data are either communicated to a system which carries out steps 40, 42 and 44 of FIG. 3, or else stored for subsequent communication to such a system).
generating a resemblance metric (highest message detection merit data value M.sub.MAX) to indicative of  semblance between a subset of  the current data symbols  and a corresponding  subset  of the previous data symbols (Message B qualifies in step 42 only if its assigned message detection merit data is M.sub.MAX) (Kolessar; [0041] …message A is composed of S sequential symbols X.sub.1, X.sub.2, .  . . X.sub.s, of which X.sub.i is a synchronization symbol, the step 34 may be carried out on the condition that the synchronization symbol S.sub.i has been detected…[0042] If all of the symbols of the message A have been detected, the sequence of symbols in message A are assigned a highest message detection merit data value M.sub.MAX,   representing a maximum likelihood that message A has been detected, and are stored and/or transferred 46 as message information data representing an information content of the message A …[0048] … the message B is selected as the message immediately following the message A in the continuing stream of messages …[0062] …Message B qualifies in step 42 only if its assigned message detection merit data is M.sub.MAX.  That is, message B qualifies for confirmation only if all of its symbols have been detected); and
determining whether the current data message is a repetition of the previous data message based at least in part on the resemblance metric (Kolessar; [0063] If message B thus qualifies based on its message detection merit data M.sub.MAX, then in step 44 the information content of message B is compared with the information content or apparent content of message A to detect whether they are the same).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cai to include the above recited limitations as taught by Kolessar in order to representing a maximum likelihood (Kolessar; [0042]).

Regarding Claim 16, Cai teaches A method comprising:
receiving current and previous data packets over a channel on which wireless asynchronous communication channel (Cai; [0016] … utilizes a next generation Global System for Mobile Communications (GSM) protocol) …[0021] … base station 101 transmits TTI 1 to user equipment (e.g., mobile unit 113).  For each TTI received, mobile unit 113 will transmit ACK/NAK feedback 200 back to base station 101… First field 201 and 203 corresponds to a latest received TTI status, while second field 202 and 204 corresponds to a previous received TTI status. [0022] … Field 201 corresponds to the latest-received transmission (TTI 1), while field 202 corresponds to a previously received transmission (TTI 0). ); and
Cai fails to explicitly teach, generating a resemblance metric based on a subset of symbols in the current data packet and a corresponding subset of symbols in the previous data packet, wherein the resemblance metric is indicative  of semblance between the subsets of symbols in the current and previous data packets;
determining whether the current data packet is a repetition of the previous data packet based on the resemblance metric.
However, in the same field of endeavor, Kolessar teaches, generating a resemblance metric (highest message detection merit data value M.sub.MAX) based on a subset of symbols in the current data packet and a corresponding subset of symbols in the previous data packet, wherein the resemblance metric is indicative  of semblance between the subsets of symbols in the current and previous data packets (Kolessar; [0041] …message A is composed of S sequential symbols X.sub.1, X.sub.2, .  . . X.sub.s, of which X.sub.i is a synchronization symbol, the step 34 may be carried out on the condition that the synchronization symbol S.sub.i has been detected…[0042] If all of the symbols of the message A have been detected, the sequence of symbols in message A are assigned a highest message detection merit data value M.sub.MAX,   representing a maximum likelihood that message A has been detected, and are stored and/or transferred 46 as message information data representing an information content of the message A …[0048] … the message B is selected as the message immediately following the message A in the continuing stream of messages); and
determining whether the current data packet is a repetition of the previous data packet based at least in part on the resemblance metric (Kolessar; [0063] If message B thus qualifies based on its message detection merit data M.sub.MAX, then in step 44 the information content of message B is compared with the information content or apparent content of message A to detect whether they are the same).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cai to include the above recited limitations as taught by Kolessar in order to representing a maximum likelihood (Kolessar; [0042]).

Regarding Claim 2 and 12, Cai-Kolessar teaches the method of claim 1,
Cai fails to explicitly teach, wherein generating the resemblance metric comprises comparing the  subset of the current data symbols; and  
determining whether the current data message is the  repetition comprises determining that the current data message is the repetition in response to the resemblance metric satisfying a threshold semblance criterion
However, in the same field of endeavor Kolessar teaches, wherein generating the resemblance metric comprises comparing the  subset of the current data symbols (Kolessar; [0042] If all of the symbols of the message A have been detected, the sequence of symbols in message A are assigned a highest message detection merit data value M.sub.MAX, representing a maximum likelihood that message A has been detected); and
determining whether the current data message is the  repetition comprises determining that the current data message is the repetition in response to the resemblance metric satisfying a threshold semblance criterion (Kolessar; [0050] In order to qualify for confirmation in step 42 of FIG. 3, the message or messages B must satisfy one or more predetermined criteria… or a message to qualify for confirmation all of its symbols must be detected.  [0052] … the message or messages B must possess the same information content as the apparent content of the subset of A).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cai to include the above recited limitations as taught by Kolessar in order to representing a maximum likelihood (Kolessar; [0042]).

Claims 3, 4, 18, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cai-Kolessar in view of Sampath; Ashwin et al. (Sampath hereafter) (US 20090238289 A1).

Regarding Claim 3 and 18, Cai-Kolessar teaches, the claim 1 and 16, 
Cai-Kolessar fails to explicitly teach, wherein generating the resemblance metric is performed prior to decoding the subset of the current data symbols.
However, in the same field of endeavor Sampath teaches, wherein generating the resemblance metric includes generating the resemblance metric based on subsets of symbols in the previous and current data messages, prior to decoding the subset of symbols in the current data message (Sampath; [0039] … Where multiple subsets of correlated tones are created having similar metrics (e.g., substantially the same or close to the same number of tones), both subsets can be used for the purpose of channel estimation, and the subset that yields a correct decoding of data on the channels).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cai-Kolessar to include the above recited limitations as taught by Sampath in order to estimate data channels  (Sampath; [0039]).

Regarding Claim 4, Cai-Kolessar-Sampath teaches, the method of claim 3,
Cai-Kolessar fails to explicitly teach, wherein generating the resemblance metric prior to decoding the subset of the current data  comprises: (Sampath [0039]):
initiating a decoding process for the subset of the current data symbols; and 
generating, at an intermediate stage  of the decoding process, the resemblance metric based on a partially -decoded subset of the current data symbols and a partially decoded subset of the previous data symbols wherein partially -decoded subset of the current data symbols and a partially decoded subset of the previous data symbols correspond to a same stage of the decoding process.
However, in the same field of endeavor, Sampath teaches, initiating a decoding process for the subset of the current data symbols; and  (Sampath; [0045] The decoder 208 coherently demodulates and decodes the data, …Where subsets have similar metrics, such as close to or the same number of tones in the subset); and
generating, at an intermediate stage  of the decoding process, the resemblance metric based on a partially -decoded subset of the current data symbols and a partially decoded subset of the previous data symbols wherein partially -decoded subset of the current data symbols and a partially decoded subset of the previous data symbols correspond to a same stage of the decoding process. (Sampath; [0045] …the decoded data can be evaluated to determine a decoding metric.  The metric can be determined by using one or more checks, such as a parity check,... [0047] Wireless receiver 302 includes a signal correlator 306 that can compare a number of signals, or associated tones of a given OFDM symbol, to create groups of similar tones, a channel estimator 308 that can estimate the channels for data decoding based on observation of the groups or subsets of similar tones, a decoder 310 that decodes one or more of the estimated channels, and a decoding comparator 312 that can compare decoded data or subsets thereof to determine one having a highest decoding metric).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cai-Kolessar to include the above recited limitations as taught by Sampath in order to estimate data channels  (Sampath; [0039]).

Regarding Claim 13, Cai-Kolessar teaches, the apparatus of claim 11, 

Cai-Kolessar fails to explicitly teach,  wherein the decoding circuit is configured  to:
generate the resemblance metric prior to decoding the subset of the current data symbols by (Sampath [0039]):
initiating a decoding process for the subset of the current data symbols; and 
generating, at an intermediate stage  of the decoding process, the resemblance metric based on a partially -decoded subset of the current data symbols and a partially decoded subset of the previous data symbols wherein partially -decoded subset of the current data symbols and a partially decoded subset of the previous data symbols correspond to a same stage of the decoding process.
However, in the same field of endeavor, Sampath teaches, initiating a decoding process for the subset of symbols in the current data message (Sampath; [0045] The decoder 208 coherently demodulates and decodes the data, …Where subsets have similar metrics, such as close to or the same number of tones in the subset); and
generating, at an intermediate stage  of the decoding process, the resemblance metric based on a partially -decoded subset of the current data symbols and a partially decoded subset of the previous data symbols wherein partially -decoded subset of the current data symbols and a partially decoded subset of the previous data symbols correspond to a same stage of the decoding process. (Sampath; [0045] …the decoded data can be evaluated to determine a decoding metric.  The metric can be determined by using one or more checks, such as a parity check,... [0047] Wireless receiver 302 includes a signal correlator 306 that can compare a number of signals, or associated tones of a given OFDM symbol, to create groups of similar tones, a channel estimator 308 that can estimate the channels for data decoding based on observation of the groups or subsets of similar tones, a decoder 310 that decodes one or more of the estimated channels, and a decoding comparator 312 that can compare decoded data or subsets thereof to determine one having a highest decoding metric).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cai-Kolessar to include the above recited limitations as taught by Sampath in order to estimate data channels  (Sampath; [0039]).

Claims 5, 6 and 14,  are rejected under 35 U.S.C. 103 as being unpatentable over Cai-Kolessar in view of Hegde; Deepak et al. (Hegde  hereafter) (US 20170237632 A1).

Regarding Claim 5, Cai-Kolessar teaches,  the method of claim 1, 
Cai-Kolessar fails to explicitly teach wherein determining whether the current data message is a repetition comprises:
comparing a symbol in a header of the current data message with a corresponding symbol in a header of  the previous data message
determining that the current data message is not a repetition of the previous data message in response to the symbol in the header of the current data message failing to match the corresponding symbol in the header of  the previous data message
However, in the same field of endeavor, Hegde  teaches, comparing a symbol in a header of the current data message with a corresponding symbol in a header of  the previous data message (Hegde; [0068] …module 514 can perform an additional check (e.g., compare one or more parameters of the current packet and the previous packet, such as TEID, UE IP address, etc.)); and
determining that the current data message is not a repetition of the previous data message in response to the symbol in the header of the current data message failing to match the corresponding symbol in the header of  the previous data message (Hegde; [0068] …If the packet's CRC value does not match any stored CRC value, deduplication module 514 can conclude that the packet is not a duplicate).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cai-Kolessar to include the above recited limitations as taught by Hegde in order to identify and filter all duplicate traffic (Hegde; [0069]).

Regarding Claim 6, Cai-Kolessar-Hegde teaches the method of claim 5, 
Cai-Kolessar fails to explicitly teach, wherein the steps of generating the resemblance metric and determining whether the current data message is a repetition of the previous data message are carried out in response to the symbol in the header of the current data message matching the corresponding symbol in the previous data message
However, in the same field of endeavor, Hegde  teaches, wherein the steps of generating the resemblance metric and determining whether the current data message is a repetition performed in response to the symbol in the header of the current data message matching the corresponding symbol in the previous data message (Hegde; [0068] … If the packet's CRC value matches any stored CRC value, deduplication module 514 can conclude that the packet is a duplicate).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cai-Kolessar to include the above recited limitations as taught by Hegde in order to identify and filter all duplicate traffic (Hegde; [0069]).

Regarding Claim 14, Cai-Kolessar teaches the apparatus of claim 11, wherein the decoding  circuit is further configured to:
Cai-Kolessar fails to explicitly teach, wherein determining whether the current data message is a repetition of the previous data message includes:
compare a symbol in a header of the current data message with a corresponding symbol in the previous data message
determine that the current data message is not a repetition in response to the symbol in the header of the current data message not matching the corresponding symbol in the header in the previous data message; 
decode the current data message in response to the determination that the current data message is not a repetition; and 
generating the resemblance metric in response to the symbol in the header of the current data message matching the corresponding symbol in the header of  the previous data message.
However, in the same field of endeavor, Hegde  teaches, compare a symbol in a header of the current data message with a corresponding symbol in the previous data message (Hegde; [0068] …module 514 can perform an additional check (e.g., compare one or more parameters of the current packet and the previous packet, such as TEID, UE IP address, etc.)); and
determine that the current data message is not a repetition in response to the symbol in the header of the current data message not matching the corresponding symbol in the header in the previous data message;  (Hegde; [0068] …If the packet's CRC value does not match any stored CRC value, deduplication module 514 can conclude that the packet is not a duplicate…).
decode the current data message in response to the determination that the current data message is not a repetition (Hegde; [0074] …and pass the packet to the next stage in node 222's software pipeline); and 

generating the resemblance metric in response to the symbol in the header of the current data message matching the corresponding symbol in the header of  the previous data message (Hegde; [0068] … If the packet's CRC value matches any stored CRC value, deduplication module 514 can conclude that the packet is a duplicate).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cai-Kolessar to include the above recited limitations as taught by Hegde in order to identify and filter all duplicate traffic (Hegde; [0069]).

Claims 7, and 17,  are rejected under 35 U.S.C. 103 as being unpatentable over Cai-Kolessar in view of Pecen; Mark E. et al. (Pecen  hereafter) (US 20140269605 A1).
	
Regarding Claim 7 and 17, Cai-Kolessar teaches the claim 1 and 16, 
Cai-Kolessar fails to explicitly teach, wherein the subsets each comprise a subset of data symbols in a preamble, in a payload
However, in the same field of endeavor, Pecen teaches, wherein the subsets of the data symbols include a subset of data symbols in a preamble, in a payload (Pecen; [0034] … the receiver 104 may receive a burst of SC-FDMA/OFDMA symbols including a guard period, a CP, and a payload, and a subset of the SC-FDMA symbols may include a preamble), or in a combination of preamble and payload, of the current and previous data messages, respectively.
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cai-Kolessar to include the above recited limitations as taught by Pecen in order to receive a burst of SC-FDMA/OFDMA symbols (Pecen; [0034]).

Claim 8, is rejected under 35 U.S.C. 103 as being unpatentable over Cai-Kolessar in view of NOH; Kwangseok et al. (Noh hereafter) (US 20210328716 A1).

Regarding Claim 8, Cai-Kolessar teaches the method of claim 1,
Cai-Kolessar fails to explicitly teach further comprising  checking a cyclic redundancy check (CRC) status of the previous data message, wherein the steps of generating the resemblance metric and determining whether the current data message is a repetition are performed in response to the CRC status indicating that the previous data message was not decoded correctly.
However, in the same field of endeavor, Noh teaches, further comprising  checking a cyclic redundancy check (CRC) status of the previous data message, wherein the steps of generating the resemblance metric and determining whether the current data message is a repetition are performed in response to the CRC status indicating that the previous data message was not decoded correctly. (Noh; [0173] … the receiver may confirm that CRC decoding fails in the second information block (info 2-1 and info 2-2) through a CRC check).
	It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cai-Kolessar to include the above recited limitations as taught by Noh in order to improve the transmission efficiency (Noh; [0175]).

Claims 9, 15,  and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Cai-Kolessar-Hegde-Noh

Regarding Claim 9, 15, and 19, Cai-Kolessar teaches the claim 1, 11,  and 16, 
Cai-Kolessar fails to explicitly teach, further comprising:
 checking a cyclic redundancy check (CRC) status of the previous data message
comparing a symbol in a header of the current data message with a corresponding symbol in  a header of the previous data message; and 
 in response to a match between the compared header symbols performing the steps of   generating the resemblance metric and determining whether the current data message is a repetition.
However, in the same field of endeavor, Hegde teaches, checking a cyclic redundancy check (CRC) status of the previous data message (Hegde; [0075] …the packet's CRC value matches the stored CRC value for a previous packet, deduplication module 514 can compare one or more parameters of the current packet with the corresponding parameters of the previous packet);
comparing a symbol in a header of the current data message with a corresponding symbol in  a header of the previous data message (Hegde; [0073] …if the packet already includes a precomputed CRC value in its header, module 514 can extract the precomputed CRC value from the packet header…);and 
in response to a match between the compared header symbols performing the steps of   generating the resemblance metric and determining whether the current data message is a repetition (Hegde; [0075] …If the compared parameters match, deduplication module 514 can conclude that the current packet is a duplicate and thus can drop the packet (block 720) ).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cai-Kolessar to include the above recited limitations as taught by Hegde in order to identify and filter all duplicate traffic (Hegde; [0069]).
Cai-Kolessar-Hegde fails to explicitly teach, in response to the CRC status of the previous data message indicating that the previous data message was not decoded correctly,
However, in the same field of endeavor, Noh teaches, in response to the CRC status of the previous data message indicating that the previous data message was not decoded correctly (Noh; [0221] Whenever the encoder fails to decode an information block, the encoder may segment the information block into two information sub-blocks, add a CRC for one of the two segmented information sub-blocks, and then perform transmission so that the decoder may know an unsuccessfully decoded portion more accurately), 
	It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cai-Kolessar-Hegde to include the above recited limitations as taught by Noh in order to improve the transmission efficiency(Noh; [0175]).

Claim 10, is rejected under 35 U.S.C. 103 as being unpatentable over Cai-Kolessar-Hegde-Noh-Pecen.

Regarding Claim 10, Cai-Kolessar-Hegde-Noh teaches the method of claim 9, 
Cai-Kolessar-Hegde-Noh fails to explicitly teach, further comprising decoding the current data message in response to one of:
However, in the same field of endeavor, Pecen teaches, the CRC status indicating that the previous data message was decoded correctly (Pecen; [0060] If that preamble was detected, then, at step 1208, the data is decoded and checked for CRC.  If the CRC passes at decisional step 1210, then, at step 1212, the receive status is set to `1`.  If CRC does not pass, then, at step 1214, the receive status is set to `2`); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cai-Kolessar-Hegde-Noh to include the above recited limitations as taught by Pecen in order to receive a burst of SC-FDMA/OFDMA symbols (Pecen; [0034]).

Claim 20, is rejected under 35 U.S.C. 103 as being unpatentable over Cai-Kolessar in view of WONG; SHIN HORNG et al. (Wong hereafter) (US 20170279472 A1).

Regarding Claim 20, Cai-Kolessar teaches the method of claim 16, 
Cai-Kolessar fails to explicitly teach, further comprising, in response to a determination that the current data packet is a repetition, decoding the current data packet and combining data from the current data packet and the previous data packet
However, in the same field of endeavor, Wong teaches, further comprising, in response to a determination that the current data packet is a repetition, decoding the current data packet and combining data from the current data packet and the previous data packet (Wong; [0101] … one or more of the composite sub-units from different repetition cycles can be combined when decoding to recover the transport block).
	It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cai-Kolessar-Hegde to include the above recited limitations as taught by Noh in order to recover the transport block (Wong; [0114]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/Examiner, Art Unit 2416   

/AJIT PATEL/Primary Examiner, Art Unit 2416